DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster (US 2005/0217389 A1).
	Regarding claim 1, Foster discloses a vortex flowmeter (10), comprising: a vortex-generating bar (26; fig. 3) that is configured to be inserted into a pipe (14) through a hole (44) in a first wall of the pipe (14) and span the pipe (shedding bar 26 is inserted into pipe 14 through hole 44 in an upper wall of pipe 14; fig. 3), and comprises a distal end (lower end) that makes direct or indirect contact with a second pipe wall (lower wall of pipe 14) that is opposite the first wall of the pipe (a lower end .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 2005/0217389 A1) in view of Burgess (US 3,719,080).
	Regarding claim 2, Foster discloses the invention as set forth above.
	Foster is silent on an elastomeric member between the vortex-generating bar and the opposite wall of the pipe.
	Burgess teaches a vortex flowmeter, further comprising an elastomeric member (22; fig. 3) located between the distal end of the vortex-generating bar (16) and the opposite wall of the pipe (at indent 23), to damp vibrations of the vortex-generating bar (nipple 22 helps to physically stabilize the probe to prevent flutter of the assembly; c. 4, ll. 21-24). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Foster with the nipple member of Burgess to stabilize a probe in a vortex flowmeter (Burgess, c. 4, ll. 21-24). 

Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennison (US 2017/0108361 A1) in view of Foster (US 2005/0217389 A1).
Regarding claims 1 and 3-7, Dennison discloses a flowmeter (fig. 1) comprising: a probe (106) that is configured to be inserted into a pipe (104) through a hole (hole in upper wall of pipe 104) in a first wall of the pipe (104), and comprises a distal end (lower end of probe 106); and an anchoring structure (103) located outside of the pipe (104) and that is mechanically coupled to the probe (106) and configured to hold the probe (106) in the pipe (split ring 103 is located outside pipe 104 and is mechanically coupled to probe 106); wherein the anchoring structure (103) comprises a split ring (¶ [0024]); wherein the split ring (103) encircles the 
	Although Dennison is silent on probe 106 being a vortex-generating member, it is well known in the art to provide a probe with a vortex generating member. 
Foster teaches a flowmeter (10) with a vortex-generating bar (26; fig. 3) that is configured to be inserted into a pipe (14) through a hole (44) in a first wall of the pipe (14) and span the pipe (shedding bar 26 is inserted into pipe 14 through hole 44 in an upper wall of pipe 14; fig. 3), and comprises a distal end (lower end) that makes direct or indirect contact with a second pipe wall (lower wall of pipe 14) that is opposite the first wall of the pipe (a lower end of shedding bar 26 makes direct contact with a lower wall of pipe 14; fig. 2); and an anchoring structure (22) located outside of the pipe (14) and that is mechanically coupled to the vortex-generating bar (26) and configured to hold the vortex-generating bar (26) in the pipe (mounting collar 22 is located outside of pipe 14 and is mechanically coupled to shedding bar 26 and configured to hold shedding bar 26 in pipe 14; figs. 2 and 3); wherein the pipe (14) contains a flowing fluid with an overall direction of flow, and wherein the vortex-generating bar (26) comprises a transverse hole (32) through the vortex-generating bar (26); and a sensing vane (28) in the transverse hole (32) through the 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Dennison with the vortex-generating bar of Foster to accurately measure the dynamic characteristics of a fluid.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennison (US 2017/0108361 A1) in view of Foster (US 2005/0217389 A1), and further, in view of Miyanochi et al. (JP 2005-195337 A).
	Regarding claims 8-10, Dennison in view of Foster disclose the invention as set forth above, and Dennison further discloses an electronics enclosure (101; fig. 1) carried by the anchoring structure (103); wherein the electronics enclosure (101) comprises a base (103; fig. 4) that is coupled to the anchoring structure (103) and is separable from an upper portion (102).
	Dennison in view of Foster are silent on an O-ring seal between the probe and the anchoring structure.
Miyanochi et al., herein Miyanochi, teaches an O-ring seal (26) between a probe (30) and an anchoring structure (23), to inhibit leakage of fluid from a pipe (11).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Dennison in view of Foster with the O-ring seal of Miyanochi to prevent leakage at the attachment point between a probe and a pipe.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennison (US 2017/0108361 A1) in view of Foster (US 2005/0217389 A1), in view of Burgess, and further, in view of in view of Miyanochi et al. (JP 2005-195337 A).
	Regarding claims 14-16, Dennison in view of Foster disclose the invention as set forth above with regard to claims 1 and 3-7, and Dennison further discloses an electronics enclosure (101; fig. 1) carried by the anchoring structure (103); wherein the electronics enclosure (101) comprises a base (103; fig. 4) that is coupled to the anchoring structure (103) and is separable from an upper portion (102).
Dennison in view of Foster are silent on an elastomeric member between the vortex-generating bar and the opposite wall of the pipe.
	Burgess teaches a vortex flowmeter, further comprising an elastomeric member (22; fig. 3) located between the distal end of the vortex-generating bar (16) and the opposite wall of the pipe (at indent 23), to damp vibrations of the vortex-generating bar (nipple 22 helps to physically stabilize the probe to prevent flutter of the assembly; c. 4, ll. 21-24). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Dennison in view of Foster with the nipple member of Burgess to stabilize a probe in a vortex flowmeter (Burgess, c. 4, ll. 21-24). 
	Additionally, Dennison in view of Foster are silent on an O-ring seal between the probe and the anchoring structure.
Miyanochi et al., herein Miyanochi, teaches an O-ring seal (26) between a probe (30) and an anchoring structure (23), to inhibit leakage of fluid from a pipe (11).
.

Allowable Subject Matter
Claims 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “wherein the upper portion of the electronics enclosure is configured to be rotated along with the vortex-generating bar” in combination with the remaining claim elements as recited in claims 11 and 17.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852